Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 5/27/2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Bilodeau on 9/10/2021.
The application has been amended as follows: 
1. (Original) A semiconductor device comprising:
a semiconductor structure including a first conductive semiconductor layer, a second conductive semiconductor layer, and an active layer disposed between the first conductive semiconductor layer and the second conductive semiconductor layer;
a first electrode electrically connected to the first conductive semiconductor layer; and
a second electrode electrically connected to the second conductive semiconductor layer,
wherein the semiconductor structure further comprises a third conductive semiconductor layer disposed between the second conductive semiconductor layer and the second electrode,
the first conductive semiconductor layer comprises a first dopant, 

the third conductive semiconductor layer comprises the first dopant and the second dopant, and
a concentration ratio between the first dopant and the second dopant with which the third conductive semiconductor layer is doped is in a range of 0.01:1.0 to 0.8:1.0.  

2. (Original) The semiconductor device of claim 1, wherein the semiconductor structure further comprises an undoped section which is located between the first conductive semiconductor layer and the active layer and is not doped with the first dopant.

3. (Currently Amended) The semiconductor device of claim 1, wherein the semiconductor structure further comprises a reversion section in which a doping concentration of the second dopant becomes smaller toward the second electrode.

4-10. (Previously Canceled) 

11. (Previously Presented) The semiconductor device of claim 1, wherein the first conductive semiconductor layer, the active layer, the second conductive semiconductor layer, and the third conductive semiconductor layer comprise aluminum, and
the active layer generates light in an ultraviolet wavelength range.

or equal to aluminum compositions of well layers in the active layer, is lower than or equal to aluminum compositions of barrier layers in the active layer, and is lower than an aluminum composition of 

13. (Previously Presented) The semiconductor device of claim 11, wherein the aluminum composition of the third conductive semiconductor layer is lower than the aluminum compositions of the active layer and the first conductive semiconductor layer.

14. (Previously Presented) The semiconductor device of claim 1, wherein a concentration of the first dopant of the third conductive semiconductor layer is in a range of 1×1018cm-3 to 2×1020cm-3.

15. (Previously Presented) The semiconductor device of claim 14, wherein the concentration of the first dopant of the third conductive semiconductor layer is higher than a concentration of the first dopant of the first conductive semiconductor layer.

16. (Previously Presented) The semiconductor device of claim 14, wherein a concentration of the second dopant of the third conductive semiconductor layer may be in a range of 1×1019cm-3 to 2×1021cm-3.



18. (Canceled) 

19. (Previously Presented) The semiconductor device of claim 1, wherein the first conductive semiconductor layer comprises a first-first conductive semiconductor layer, a first-second conductive semiconductor layer, and an intermediate layer disposed between the first-first conductive semiconductor layer and the first-second conductive semiconductor layer,
wherein an aluminum composition of the intermediate layer is lower than aluminum compositions of the first-first conductive semiconductor layer and the first-second conductive semiconductor layer. 

20.	(Previously Presented) The semiconductor device of claim 19, wherein the aluminum composition of the intermediate layer is higher than an aluminum composition of a well layer of the active layer. 

21. (Previously Presented) The semiconductor device of claim 20, wherein an aluminum composition of the third conductive semiconductor layer is higher than the 

22. (Currently Amended) The semiconductor device of claim 1, wherein 
the semiconductor structure further comprises a plurality of recesses which pass through the third conductive semiconductor layer, the second conductive semiconductor layer, and the active layer and extend to a partial region of the first conductive semiconductor layer, and
the first electrode is disposed in the recess, and the second electrode contacts 

23. (Previously Presented) The semiconductor device of claim 22, further comprising: 
a first conductive layer electrically connected to the first electrode;
a second conductive layer electrically connected to the second electrode;
a second insulating layer disposed between the first conductive layer and the second conductive layer; and a conductive substrate disposed under the second conductive layer.

24-27. (Canceled) 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “ a semiconductor device comprising: a semiconductor structure including a first conductive semiconductor layer, a second conductive semiconductor layer, and an active layer disposed between the first conductive semiconductor layer and the second conductive semiconductor layer;
a first electrode electrically connected to the first conductive semiconductor layer; and
a second electrode electrically connected to the second conductive semiconductor layer,
, the third conductive semiconductor layer comprises the first dopant and the second dopant, and a concentration ratio between the first dopant and the second dopant with which the third conductive semiconductor layer is doped is in a range of 0.01:1.0 to 0.8:1.0.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677.  The examiner can normally be reached on 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816